Citation Nr: 0306456	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  02-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Basic eligibility for nonservice connected pension benefits.  


REPRESENTATION

Appellant represented by:	Eddie Lawson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's sworn testimony was obtained before the 
undersigned Member of the Board sitting at the RO in November 
2002 (Travel Board hearing).  


FINDING OF FACT

The veteran had active military service from February 19, 
1963 to April 16, 1964, without service in the Republic of 
Vietnam; his military service was entirely during peacetime, 
with foreign service in Europe.  


CONCLUSION OF LAW

Basic eligibility for entitlement to a nonservice connected 
pension is precluded by law.  38 U.S.C.A. §§ 101(29)(A)(B), 
1521 (West 1991 & West Supp. 2002); 38 C.F.R. §§ 3.2(f), 3.6, 
3.7 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION 

The veteran contends that he has basic eligibility for 
nonservice connected pension benefits.  He states that while 
he does not have qualifying wartime service, he would have 
had wartime service if not for an early discharge, which he 
argues he was misled into accepting by his commanding 
officer.  He and his attorney representative also argue that 
the Board has statutory authority to look at the 
circumstances of the veteran's discharge, which, they assert, 
should include consideration of the veteran's incompetence by 
reason of his life-long borderline cognitive ability.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) codified as 
amended at 38 U.S.C. § 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) codified as amended at 
38 C.F.R. § 3.159.  A review of the record shows that the 
veteran was provided with the provisions of the VCAA in a May 
2002 Statement of the Case (SOC), which also included all 
relevant laws and regulations concerning his claim, and in 
particular the requirement for wartime service.  However, the 
Board notes this matter is governed strictly by the dates of 
the veteran's period of service, and that the Board is bound 
by the determination of the service department in this 
matter.  Therefore, the Board finds that the duties to notify 
and assist the veteran have been completed to the extent that 
they are able to be completed.  

Basic eligibility for nonservice pension benefits exists when 
a veteran is permanently and totally disabled from nonservice 
connected disabilities which are not the result of willful 
misconduct and from service connected disabilities, and is 
shown to have had active service of 90 days or more during a 
period of war; had active service during a period of war and 
was discharged or released from such service for a service-
connected disability; had service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or had service for an aggregate of 90 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521 (West 
1991); 38 C.F.R. § 3.3 (2002).  

In order to establish entitlement to VA pension benefits, it 
is necessary that the evidence show that the veteran is 
permanently and totally disabled such as to satisfy the 
"average person" standard, or that he is "unemployable" in 
the sense that such disabilities, permanent in nature, 
prevent him from securing and following substantially gainful 
employment commensurate with his age, his level of education, 
and his occupational background.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4; Talley v. 
Derwinski, 2 Vet. App. 282, 287 (1992).

The periods of war in which service is required for basic 
eligibility for nonservice connected pension benefits are 
found at 38 C.F.R. § 3.2.  Wartime service for the Vietnam 
era begins on February 28, 1961, and ends on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period begins on 
August 5, 1964, and ends on May 7, 1975, inclusive, in all 
other cases.  See 38 U.S.C.A. §§ 101(29)(A)(B); 38 C.F.R. §§ 
3.2(f).  

The veteran's DD 214 reflects that he entered service on 
February 19, 1963.  He received an honorable discharge on 
April 16, 1964.  The DD 214 notes that the veteran had seven 
months and one day of foreign service, but does not show that 
this service was in the Republic of Vietnam.  The veteran 
testified at the November 2002 hearing that his foreign 
service was in Europe, and there is no other evidence to show 
that the veteran had service in Vietnam.  Information 
received from the service department in January 2002 
confirmed the veteran's dates of service, and also confirmed 
that he did not have service in the Republic of Vietnam.  
Therefore, the veteran clearly did not have any wartime 
service that would serve to make him basically eligible for 
nonservice connected pension benefits.  See 38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.2(f).  

The Board recognizes the veteran's contention that he was 
misled, ill advised or incompetent, at the time of his 
accepting an early discharge in April 1964, and that but for 
this discharge, he would have had qualifying wartime service.  
Unfortunately, assuming that the contention is true, there is 
no provision in applicable VA law or regulation under which 
this would create an exception leading to basic eligibility.  
The RO has completed the requirements of 38 C.F.R. § 3.204(c) 
regarding verification from the service department for 
pension claims.  VA is bound by the findings of the service 
departments for purposes of establishing service in the U.S. 
Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  The case law cited by the veteran and his 
representative in support of this contention addresses the 
characterization of the veteran's discharge, and statutory 
exceptions which allow the Board to look to the circumstances 
of a willful misconduct discharge under 38 C.F.R. § 3.12(b) 
and (d).  The cited authority does not apply to the case at 
issue, as the character of the veteran's discharge is not at 
issue.  That is, in the instant case, there is no dispute 
that the veteran had honorable military service.  The dispute 
concerns the dates of that service, or rather what the dates 
would have been if the veteran had been allowed to complete 
his original enlistment.  Basically, VA does not have 
authority to change or ignore the dates provided by the 
service department.  The proper body to which the veteran 
should raise his objection with the dates of his military 
service is the Army Board for the Correction of Military 
Records, not VA.  See Harvey v. Brown, 6 Vet. App. 416, 424 
(1994).  

The Board has sympathetically and compassionately reviewed 
the record.  However, as the veteran does not have wartime 
service that would establish basic eligibility for nonservice 
connected pension, his claim does not present a basis for 
which relief may be granted and has no legal merit.  As the 
disposition of this claim is based on law, and not the facts 
of this case, the claims must be denied based on lack of 
entitlement under the law. This conclusion precludes further 
inquiry into the matter, including the question as to whether 
the veteran was incompetent at the time of his discharge.  
When, as here, the law is very clear, the Board is 
constrained.  As the evidence and pertinent facts are not in 
dispute, it is the law which governs the outcome of this 
case.  Id.  In other words, the veteran has failed to state a 
claim on which relief can be granted, and, as a matter of 
law, the claim must be denied.  Id.  

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 2000 
(VCAA), no undue prejudice to the appellant is evident by a 
disposition by the Board herein, as the amended "duty to 
notify" and "duty to assist" provisions of the VCAA 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) codified as 
amended at 38 U.S.C. §§ 5103 and 5103A.  Regarding the "duty 
to notify," the Board finds that the RO's statement of the 
case furnished to the appellant and his representative in 
connection with this claim provided sufficient notice of the 
legal requirements he would have to meet to substantiate his 
claim.  Furthermore, with respect to the duty to assist, as 
the Board has found herein that the claim lacks legal merit 
under the law and regulations governing entitlement to 
pension benefits based on the appellant's non-qualifying 
military service, the Board concludes that there is no 
reasonable possibility that further assistance or development 
will result in a grant of the benefits sought.  Basic 
eligibility for entitlement to a nonservice connected pension 
is precluded by law.  38 U.S.C.A. §§ 101(29)(A)(B), 1521 
(West 1991 & West Supp. 2002); 38 C.F.R. §§ 3.2(f), 3.6, 3.7 
(2002); See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  





ORDER

The veteran does not have basic eligibility for nonservice 
connected pension benefits; the appeal is denied. 



	                        
____________________________________________
	KURT G. EHRMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

